DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/25/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1, 2, 8, 9, 15, 16, 21-32 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 11/19/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting “receiving data specifying an input simulation workload defining a quantity of the tasks to be performed by the one or more applications; selecting a candidate cloud architecture profile based at least in part on a user-selected cloud provider, wherein the candidate cloud architecture profile specifies a set of cloud computing resources of the cloud provider and, for each computing resource, a quantity of the computing resource; simulating, using the one or more models, performing the tasks of the input simulation workload on the candidate cloud architecture profile; generating and providing an updated cloud architecture profile based on the simulated utilization of each computing resource of the candidate cloud architecture profile, wherein the updated cloud architecture profile specifies an updated set of cloud computing resources of the cloud provider.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452